Matter of Mya N. (2022 NY Slip Op 05435)





Matter of Mya N.


2022 NY Slip Op 05435


Decided on September 30, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 30, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CENTRA, WINSLOW, AND BANNISTER, JJ.


661 CAF 21-00507

[*1]IN THE MATTER OF MYA N.  AUDRIANA S.R., PETITIONER-APPELLANT, 	 
LIVINGSTON COUNTY DEPARTMENT OF SOCIAL SERVICES, TRICIA A.N. AND REGINALD J.N., RESPONDENTS-RESPONDENTS.  TRICIA A.N., PETITIONER-RESPONDENT, 
 LIVINGSTON COUNTY DEPARTMENT OF SOCIAL SERVICES, REGINALD J.N., RESPONDENTS-RESPONDENTS, AND AUDRIANA S.R., RESPONDENT-APPELLANT. 






HAYDEN DADD, CONFLICT DEFENDER, GENESEO (BRADLEY E. KEEM OF COUNSEL), FOR PETITIONER-APPELLANT AND RESPONDENT-APPELLANT.
ASHLEY J. WEISS, MOUNT MORRIS, FOR RESPONDENT-RESPONDENT LIVINGSTON COUNTY DEPARTMENT OF SOCIAL SERVICES.
ALISON BATES, VICTOR, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Livingston County (Barry L. Porsch, A.J.), entered February 19, 2021 in proceedings pursuant to Family Court Act article 6. The order, among other things, awarded Tricia A.N. and Audriana S.R. joint legal custody of the subject child. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Family Court.
Entered: September 30, 2022
Ann Dillon Flynn
Clerk of the Court